Gregory Fahrenholt FaxServera (24/4) 08/04/2021 10:03:40 AM -0500

Burglass t= Tankersley

Attorneys at Law
5213 Airline Drive
Metairie, Louisiana 70001-5602

Gregory C. Fahrenholt www. burglass.com Direct Dial
efahrenholt@burglass.com (504) 836-0408
Fax

(504) 287-0448
August 2, 2021

VIA FAX — (225) 389-3585

U.S. Magistrate Judge Erin Wilder-Doomes
777 Florida Street, Suite 260

Baton Rouge, Louisiana 70801

Re: Leroy Tennart, et al. v. City of Baton Rouge, et al
Civil Action No. 17-CV-179-JWD-EWD
Nikole Smith, et al. v. City of Baton Rouge, et al.
Civil Action No. 17-436-JWD-EWD

Dear Judge Wilder-Doomes:

My firm represents various individual Louisiana State Police defendants in each of the two
referenced lawsuits which have settlement conferences currently scheduled on August 5, 2021 (in the
Tennart matter) and August 11, 2021 (in the Smith matter). Due to the approaching discovery cut-off in
the Blair Imani matter, many depositions of Baten Rouge Police Department defendants or Louisiana
State Police defendants have been noticed over the next two weeks, including depositions scheduled on
each of these dates. To accommodate the completion of discovery in the Imani matter, we respectfully
request that the settlement conferences be continued and rescheduled. Counsel for the olaintiffs and
counsel for the City of Baton Rouge all concur in this request. | have also spoken with your chambers
about possible replacement dates, and both October 20 and October 21, 2021, are replacement dates
provided which would work for all parties.

Thank you as always for your work on these cases.

Sincerely,

JOneae ° Lhd

Cron € am

cc: Counsel of record for plaintiff counsel in the Tennart and Smith lawsuits (via e-mail)
Counsel of record for the City of Baton Rouge (via e-mail)

{01222751 - v1}
